DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EMANO KUNSTSTOFFTECHNIK (DE 202014007319) in view of IMAI et al. (US 2016/0146391) (hereinafter IMAI).
Regarding Claim 1

	EMANO KUNSTSTOFFTECHNIK teaches a pressure vessel assembly (below – Fig. 2) comprising: a first vessel (1) including a first wall defining a first chamber and a circumferentially continuous first lip (Fig. 3, 10) projecting into the first chamber from the first wall, the first lip defining a first through-bore (9) in fluid communication with the first chamber; and a first nozzle assembly (6) including a first tube (13) and a flange (8) projecting radially 


    PNG
    media_image1.png
    719
    743
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    844
    487
    media_image2.png
    Greyscale

EMANO KUNSTSTOFFTECHNIK does not teach the contour is at least one circumferentially continuous barb being ring-shaped.  
	IMAI teaches a vessel assembly comprising: a first vessel including a first wall (20) defining a first chamber and a circumferentially continuous first lip (21 and 42); and a first nozzle assembly (41) including a first tube including a first portion that includes an outer surface having a contour in direct contact with the first lip, and configured to produce sealing friction 
[AltContent: textbox (contour)][AltContent: arrow][AltContent: roundedrect]
    PNG
    media_image3.png
    693
    579
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    842
    490
    media_image4.png
    Greyscale

EMANO KUNSTSTOFFTECHNIK and IMAI are analogous inventions in the field of containers having inlet/outlet nozzles.  It would have been obvious to one skilled in the art at the time of filing to modify the threaded contour of the first tube of EMANO KUNSTSTOFFTECHNIK with the teachings of the ring-shaped continuous barb as the two are functionally equivalent means of frictionally engaging a nozzle with a container, and further in order to prevent disengagement of the nozzle with the vessel should any rotational force be applied (Paragraph [0083]).

Regarding Claim 3

	Modified EMANO KUNSTSTOFFTECHNIK teaches all the limitations of claim 1 as shown above. EMANO KUNSTSTOFFTECHNIK further teaches an internal pressure in the first chamber (1) biases the first lip (10) against the outer surface.

Regarding Claim 4

	Modified EMANO KUNSTSTOFFTECHNIK teaches all the limitations of claim 1 as shown above. EMANO KUNSTSTOFFTECHNIK further teaches the first nozzle assembly (6)  is made of a material that is harder than a material of the lip (Paragraph [0017]).

Regarding Claim 5

	Modified EMANO KUNSTSTOFFTECHNIK teaches all the limitations of claim 1 as shown above. EMANO KUNSTSTOFFTECHNIK further teaches the first wall and the first lip is a first liner (Paragraph [0017]).

Regarding Claim 6

	Modified EMANO KUNSTSTOFFTECHNIK teaches all the limitations of claim 5 as shown above. EMANO KUNSTSTOFFTECHNIK further teaches the first vessel includes a first layer (2) enveloping the first wall with the flange (8) disposed between the first wall (1) and the first layer (2) and the second portion projecting through the first layer, as can be seen in Fig. 3 above (Paragraph [0017]).

Regarding Claim 7

	Modified EMANO KUNSTSTOFFTECHNIK teaches all the limitations of claim 6 as shown above. EMANO KUNSTSTOFFTECHNIK further teaches the first layer (2) is made of a composite and the first liner (1) is blow molded plastic (Paragraphs [0020] and [0023]).

Regarding Claim 8

	Modified EMANO KUNSTSTOFFTECHNIK teaches all the limitations of claim 7 as shown above. EMANO KUNSTSTOFFTECHNIK further teaches the first nozzle assembly (6) is made of a material that is harder than the blow molded plastic (Paragraph [0017]).

Regarding Claim 9

	Modified EMANO KUNSTSTOFFTECHNIK teaches all the limitations of claim 7 as shown above. EMANO KUNSTSTOFFTECHNIK further teaches the composite is a resin impregnated fiber (Paragraph [0020]).

Regarding Claim 20

	EMANO KUNSTSTOFFTECHNIK teaches a pressure vessel assembly (Fig. 2) comprising: a compliant liner (1) made entirely of blow molded plastic, the compliant liner including a wall defining a chamber and a circumferentially continuous lip (10) projecting from the wall and into the chamber; a tube (13) projecting through a through-bore defined by the lip, the tube including an outer surface defining at least one circumferentially continuous barb (15) for sealing engagement with the lip, wherein the tube is made of a harder material than the blow molded plastic; and a composite layer (2) enveloping the wall with the tube projecting through the composite layer (Paragraphs [0017], [0018], [0020], and [0023]).

	IMAI teaches a vessel assembly comprising a liner including a wall (20) defining a chamber and a circumferentially continuous lip (21 and 24); a tube (41) including an outer surface (shown above) defining at least one circumferentially continuous barb being ring-shaped for sealing engagement with the lip (Paragraphs [0082] and [0083]).
EMANO KUNSTSTOFFTECHNIK and IMAI are analogous inventions in the field of containers having inlet/outlet nozzles.  It would have been obvious to one skilled in the art at the time of filing to modify the threaded contour of the first tube of EMANO KUNSTSTOFFTECHNIK with the teachings of the ring-shaped continuous barb as the two are functionally equivalent means of frictionally engaging a nozzle with a container, and further in order to prevent disengagement of the nozzle with the vessel should any rotational force be applied (Paragraph [0083]).

Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modified EMANO KUNSTSTOFFTECHNIK as applied to claim 1 above, and further in view of Kawamata (US 2009/0090726).
Regarding Claim 11

	Modified EMANO KUNSTSTOFFTECHNIK teaches all the limitations of claim 1 as shown above.  Modified EMANO KUNSTSTOFFTECHNIK does not teach a second vessel and second nozzle assembly.  
	Kawamata teaches a pressure vessel assembly (below – Fig. 1) comprising: a first vessel (1) including a first wall defining a first chamber and a circumferentially continuous first lip (6) 

    PNG
    media_image5.png
    562
    835
    media_image5.png
    Greyscale
 	
    PNG
    media_image6.png
    514
    541
    media_image6.png
    Greyscale

Modified EMANO KUNSTSTOFFTECHNIK and Kawamata are analogous inventions in the field of pressure vessel assemblies.  It would have been obvious to one skilled in the art at the time of filing to modify the pressure vessel assembly of modified EMANO KUNSTSTOFFTECHNIK with the teachings of the second vessel and second nozzle assembly of Kawamata in order to increase the pressure assembly capacity. Further, regarding the addition 

Regarding Claim 12

	Modified EMANO KUNSTSTOFFTECHNIK in view of Kawamata (hereinafter modified EMANO KUNSTSTOFFTECHNIK2) teaches all the limitations of claim 11 as stated above. Kawamata further teaches the contours of the transfer tube are each at least one circumferentially continuous barb (i.e. threads) (Paragraph [0073]).

Regarding Claim 13

	Modified EMANO KUNSTSTOFFTECHNIK2 teaches all the limitations of claim 12 as stated above. Because the second vessel of modified EMANO KUNSTSTOFFTECHNIK2 would be structurally similar to the first vessel, modified EMANO KUNSTSTOFFTECHNIK2 further teaches the first wall and the first and third lips are a first liner, and the second wall and the second lip is a second liner (Paragraph [0017]).

Regarding Claim 14

	Modified EMANO KUNSTSTOFFTECHNIK2 teaches all the limitations of claim 13 as stated above. Because the second vessel of modified EMANO KUNSTSTOFFTECHNIK2 would be structurally similar to the first vessel, modified EMANO KUNSTSTOFFTECHNIK2 further teaches the first vessel includes a first layer (2) enveloping the first wall (1) with the flange (8) disposed between the first wall and the first layer, and the second portion of the first tube (13) 

Regarding Claim 15

	Modified EMANO KUNSTSTOFFTECHNIK2 teaches all the limitations of claim 14 as stated above. Because the second vessel of modified EMANO KUNSTSTOFFTECHNIK2 would be structurally similar to the first vessel, modified EMANO KUNSTSTOFFTECHNIK2 further teaches the first and second liners (1) are plastic and the first and second nozzle assemblies are metallic (Paragraph [0017]).

Regarding Claim 16

	Modified EMANO KUNSTSTOFFTECHNIK2 teaches all the limitations of claim 15 as stated above. Because the second vessel of modified EMANO KUNSTSTOFFTECHNIK2 would be structurally similar to the first vessel, modified EMANO KUNSTSTOFFTECHNIK2 further teaches the first and second layers (2) are resin impregnated fiber (Paragraph [0020]).

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified EMANO KUNSTSTOFFTECHNIK2 as applied to claim 14 above, and further in view of Blair et al. (US 5577630) (hereinafter Blair).
Regarding Claim 17

	Modified EMANO KUNSTSTOFFTECHNIK2 teaches all the limitations of claim 14 as shown above.  Modified EMANO KUNSTSTOFFTECHNIK2 does not teach the first and second 
	Blair teaches a pressure vessel assembly (below – Fig. 5) comprising a first vessel (16) including a first liner (i.e. 28 – Fig. 4) and a first layer (i.e. 26 – Fig. 4); a second vessel (18) including a second liner (i.e. 28) and a second layer (i.e. 26); and a ports (64) facilitating fluid communication between the first and second vessels; the first and second vessels are aligned side-by-side with the first and second layers including portions being in contact with one-another adjacent to the ports (64) (i.e. where a second nozzle assembly would be located) (Col. 5, Ln. 56-63; Col. 6, Ln. 39-45; and Col. 8, Ln. 9-11).  

    PNG
    media_image7.png
    670
    514
    media_image7.png
    Greyscale
		
    PNG
    media_image8.png
    436
    550
    media_image8.png
    Greyscale

Modified EMANO KUNSTSTOFFTECHNIK2 and Blair are analogous inventions in the field of pressure vessel assemblies.  It would have been obvious to one skilled in the art at the time of filing to modify the pressure vessel assembly of modified EMANO KUNSTSTOFFTECHNIK2 with the teachings of the first and second vessels are aligned side-by-side with the first and second layers including portions being in contact with one-another 

Regarding Claim 18

	Modified EMANO KUNSTSTOFFTECHNIK2 in view of Blair (hereinafter Modified EMANO KUNSTSTOFFTECHNIK3) teaches all the limitations of claim 17 as stated above. Blair further teaches a third layer (14) enveloping the first and second layers (26), as can be seen in Fig. 5 above. 
It would have been obvious to one skilled in the art at the time of filing to modify the pressure vessel assembly of modified EMANO KUNSTSTOFFTECHNIK3 with the teachings of the third layer of Blair in order to maintain the proximity of the first and second vessels. 
Further, it would appear obvious to one of ordinary skill in the art that the first tube would be projecting through the third layer, as the first tube is used to fill/empty the vessels and that could not be done if the third layer were to cover up the first tube.

Regarding Claim 19

	Modified EMANO KUNSTSTOFFTECHNIK3 teaches all the limitations of claim 17 as stated above. Kawamata further teaches the first and second layers each include a boss (i.e. 16) each extending about the transfer tube (25).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733